Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed September 13, 2021 has been entered.  Claims 1, 3-5, 7, 8, 10, 11 and 21-24 are pending in this application, with claim 22 withrawn from consideration as directed to a non-elected invention. Thus claims 1, 3-5, 7, 8, 10, 11, 21, 23 and 24 are examined herein.

Rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Co et al. (US 2014/0147756).
Paragraph [0028] of Co indicates that one has a porous copper support (i.e. a “first metal nanosheet having a plurality of first metal atoms”), and discloses galvanically depositing platinum on that support to form a PtCu catalyst and conditioning the catalyst to form a population of PtCu nanoparticles, i.e. discloses the claimed “replacing” and “promoting” step to provide a “multi-metallic nanostructure”.  Then, paragraph [0029] of Co indicates that the nanoparticles can comprise nanopores which can interconnect so as to form a network of nanopores spanning the PtCu nanoparticles, i.e. the nanostructure is one “having a continuous .

			Response to Arguments
Applicant’s amendment and remarks filed September 13, 2021 have been fully considered, with the following effect:
a) The rejection based on Shao in view of Shim is withdrawn in view of the amendment to claim 23.
b) With regard to the rejection based on Co, Applicant asserts that “Co fails to disclose or teach the claimed ratio of first metal atoms to second metal ions”.  The examiner respectfully disagrees.  Rather, the examiner submits that para. [0033] of Co recites several specific ratio ranges that are completely within the range recited in present claim 24, as indicated in the rejection supra.

			Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10, 11, 21 and 23, as currently amended, are allowable over the prior art of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        November 17, 2021